Citation Nr: 1114644	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-18 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In support of his claim, the Veteran twice has testified at hearings at the RO - initially in September 2010 before a local Decision Review Officer (DRO) and more recently in February 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Upon preliminarily reviewing the service treatment records (STRs), there were no noted foot problems - including of pre-existing pes planus, during the examination conducted in anticipation of the Veteran enlisting into the military.  So it must be presumed that he did not have this condition when entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, there has to be clear and unmistakable evidence indicating he did have this condition prior to service and clear and unmistakable evidence also indicating it was not aggravated during or by his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was treated for right foot swelling during service, in December 1983.  And his June 1984 expiration of term of service (ETS) examination report shows a diagnosis of bilateral pes planus.  So the first documented indication of this condition was during his military service.

The Veteran's military service ended in July 1984.

Post-service VA treatment records dated in January 2008 show the Veteran was treated for bilateral foot complaints.  Bilateral pes planus was again diagnosed and orthotics were prescribed for his feet.

Later that year, in July 2008, the Veteran had a VA compensation examination concerning his claim.  He recounted his relevant medical history, informing the VA examiner of the initial diagnosis of bilateral pes planus during service.  He also detailed a history of a 1985 intercurrent injury at his civilian job at a meat packing Kroger plant when his feet evidently were wedged in a conveyor belt resulting in a crush injury to his right ankle.  Post-injury surgery involved amputation of three toes on his left foot and distal amputation of the 3rd toe on his right foot.  At the conclusion of that July 2008 VA compensation examination, the VA examiner determined there was no evidence of pes planus according to the results of an 
X-ray.  So, in effect, he concluded the Veteran does not have this claimed disability.

Proof the Veteran has the claimed disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there can be no valid claim because there is no disability to causally relate to the Veteran's military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Generally speaking, a current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997), it was held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  

But in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Here, although the July 2008 VA compensation examiner concluded the Veteran does not have pes planus based on the results of an X-ray, this is the type of condition that is readily amenable to even lay diagnosis and comment on its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there were prior diagnoses of this condition both during the Veteran's military service and even earlier during the year of that VA compensation examination, and the diagnosis during service was before he sustained the additional intercurrent injury to his feet and ankle in the unfortunate incident in 1985 at his civilian job.  So if accepting he has pes planus, as, again, was indicated in his service treatment records, the additional injuries he sustained in that civilian work-related accident cannot possibly be only the cause of his pes planus.  And during his recent February 2011 hearing before the Board he made particular note of this fact in disassociating his pes planus from that intercurrent work-related injury.

All of this is especially significant because the July 2008 VA compensation examiner readily acknowledged there was no claims file available for his review to assist in determining whether the Veteran's report of bilateral pes planus is related to the diagnosis of pes planus that he had received during and since service.  Consideration of this documented history is essential since it lays the foundation of the Veteran at least having pes planus, given the documented prior diagnoses of this condition, and since at least one of the diagnoses was during service and before the intercurrent injury at the Veteran's civilian job.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Moreover, this earlier-dated evidence tends to refute this VA compensation examiner's conclusion that the Veteran does not have pes planus, so if he had been given an opportunity to consider this other evidence, he may have concluded differently.

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion. In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

This is a similar situation here since the July 2008 VA compensation examiner admittedly did not have opportunity to consider all potentially relevant evidence, again, especially the diagnoses of pes planus during service and even earlier during the year of that VA compensation examination.  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).


Furthermore, even aside from the diagnoses of pes planus during service and even since service, the July 2008 VA compensation examiner did not comment on the Veteran's complaint of right foot swelling during service, in December 1983.  When reporting whether there was relevant medical history during service, this examiner mistakenly indicated the Veteran did not have any foot problems in service, despite these documented complaints.  Such a patent discrepancy, in which the examiner did not take the Veteran's complete medical history into consideration, would resultantly diminish the probative value of any opinion erroneously relying on this history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A medical opinion premised upon an unsubstantiated account is of no probative value.).  An examination must support its conclusions with an analysis that can be considered and weighed against contrary opinions.  Stefl, 21 Vet. App. at 124-25.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Forward the claims file to the VA examiner that performed the July 2008 compensation evaluation of the Veteran, if still available, and ask that he submit an addendum statement indicating first whether the Veteran has pes planus (if considering this diagnosis already was made during his military service, in June 1984, during his separation examination, and again since service in January 2008 when being seen and evaluated in the VA outpatient clinic).  If, contrary to this VA examiner's previous determination at the conclusion of his prior July 2008 VA compensation examination, it is determined the Veteran does have pes planus, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this condition is attributable to the Veteran's military service or dates back to his military service.
In making this determination of causation, the examiner must specifically comment on the complaints of right foot swelling during service, in December 1983, and the subsequent diagnosis of pes planus during the June 1984 military separation (ETS) examination.  The examiner should additionally consider the additional diagnosis of pes planus since service, in January 2008, apparently in the course of the Veteran being evaluated and/or treated in a VA outpatient clinic.  So, to the extent possible, the variance or discrepancy in these documented service and post-service diagnoses of pes planus in comparison to the negative X-ray of the Veteran's feet during the July 2008 VA examination, as cause for concluding he does not have pes planus, should be reconciled.

Since, as mentioned, there was no notation or indication of pes planus during the Veteran's military enlistment examination, to rebut the presumption he did not have this condition when entering service, there has to be clear and unmistakable evidence indicating he did and clear and unmistakable evidence also indicating it was not aggravated during or by his service beyond its natural progression.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a 

condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In comparison, the term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

So the examiner must remain mindful of these differing standards of proof in relation to whether there was 
pre-existing pes planus.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since service.




To facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand.

2.   Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the claim to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


